     2:18-cv-02732-RMG-MHC           Date Filed 11/10/20       Entry Number 85        Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Kelly B. Larson,                            )               Civil Action No. 2:18-2732 -RMG
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )                   ORDER AND OPINION
                                            )
Trooper J.M. Ross, Commander Colonel        )
C.N. Williamson, Directory Leroy Smith, )
The South Carolina Highway Patrol, and      )
South Carolina Department of Public Safety, )
                                            )
                     Defendants.            )
___________________________________ )

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

the motion to dismiss or for summary judgment brought by Defendants Ross, Williamson and

Smith be granted in part and denied in part. (Dkt. No. 82.) For the reasons set forth below, the

Court adopts the R & R as the order of the Court and grants in part and denies in part the motion.

I.      Background

        Kelly Larson alleges that Defendants violated her constitutional rights when Defendant

Ross forced her to undergo a nine-step field sobriety test during a traffic stop, followed by a vehicle

search and urinalysis test at a hospital, after that she repeatedly advised him that she was physically

disabled and therefore could not successfully undertake the field test. Larson was arrested and

charged with driving-under-the-influence, which was later dropped.

        Larson brings nine causes of action: (1) As to Ross, Williamson, Smith (in each’s

individual and official capacity), South Carolina Highway Patrol (“SCHP”) and South Carolina

Department of Public Safety (“SCPDS”): false arrest/false imprisonment. (2) As to Ross,

Williamson, Smith (in each’s individual and official capacity), SCHP and SCPDS: malicious

prosecution. (3) As to Ross, Williamson, Smith (in each’s individual and official capacity), SCHP


                                                     -1-
    2:18-cv-02732-RMG-MHC           Date Filed 11/10/20      Entry Number 85         Page 2 of 8




and SCPDS: unconstitutional seizure in violation of 42 U.S.C. § 1983. (4) As to Ross, Williamson,

Smith (in each’s individual and official capacity), SCHP and SCPDS: defamation. (5) As to Ross

(in an unspecified capacity): reckless endangerment, failure to protect and deliberate indifference

in violation of § 1983. (6) As to Williamson, Smith (in each’s official capacity), SCHP and

SCDPS: reckless endangerment, failure to protect and deliberate indifference in violation of §

1983. (7) As to Williamson and Smith (in each’s official capacity), SCHP and SCDPS: negligent

hiring, training and supervision in violation of § 1983. (8) As to Williamson and Smith (in each’s

official capacity), SCHP and SCDPS: supervisory liability in violation of § 1983. (9) As to Ross:

negligence/gross negligence/malice/intent. (Dkt. No. 43.)

       Some Defendants move to dismiss or, in the alternative, for summary judgment on some

of the claims.1 (Dkt. No. 70.) The motion to dismiss is made on behalf of Defendants Williamson

and Smith. The motion for summary judgment is made on behalf of Defendant Ross, although it

also argues for summary judgment on the failure to protect and deliberate indifference claims,

which were brought against Ross, Williamson and Smith. No argument is made as to Defendants

SCHP and SCDPS.

       The Magistrate Judge’s recommendations are as follows: Grant the motion to dismiss, to

dismiss all claims against Williamson and Smith (the first, second, third, fourth, sixth, seventh and

eighth causes of action). Grant in part the motion for summary judgment, to dismiss the second

and fifth causes of action as to Ross. Deny in part the motion for summary judgment, to retain the

first and third causes of action as to Ross. Retain all claims against SCHP and SCDPS, and retain




1
  The appended exhibits are a dashcam video, breathalyzer results, an excerpt of Plaintiff’s
deposition, and the urinalysis test.


                                                    -2-
      2:18-cv-02732-RMG-MHC          Date Filed 11/10/20      Entry Number 85        Page 3 of 8




the first, third, fourth and ninth causes of action against Ross. (Dkt. No. 82.) Larson objects to the

recommendations. (Dkt. No. 83.)

II.      Legal Standard

A.       Review of the R & R

         The Magistrate Judge makes only a recommendation to the Court that has no presumptive

weight and, therefore, the responsibility to make a final determination remains with the Court. See

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). In the absence of objections, the Court reviews the R & R to “only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)

(“In the absence of objection . . . we do not believe that it requires any explanation.”). Where there

are specific objections to the R & R, the Court “makes a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C).

B.       Motion to Dismiss

         Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” Such a motion tests the

legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses. . . Our inquiry then is limited to whether the

allegations constitute ‘a short and plain statement of the claim showing that the pleader is entitled

to relief.’” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (internal

quotation marks and citation omitted). On a Rule 12(b)(6) motion, the Court is obligated to

“assume the truth of all facts alleged in the complaint and the existence of any fact that can be


                                                     -3-
     2:18-cv-02732-RMG-MHC            Date Filed 11/10/20       Entry Number 85          Page 4 of 8




proved, consistent with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd.

P’ship, 213 F.3d 175, 180 (4th Cir. 2000). While the Court must accept the facts in a light most

favorable to the non-moving party, it “need not accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” Id. To survive a motion to dismiss, the complaint must

state “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). The complaint must show more than a “sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has

“facial plausibility” where the pleading “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

C.      Motion for Summary Judgment

        Summary judgment is appropriate if the movant “shows that there is no genuine dispute as

to any material fact” and it is therefore entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted “only when it is clear that there is no

dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). “In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities in

favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d 1005,

1008 (4th Cir. 1996). The party seeking summary judgment has the initial burden of demonstrating

that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party has made this threshold demonstration, the non-moving party must

demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324. Under

this standard, “[c]onclusory or speculative allegations do not suffice, nor does a ‘mere scintilla of

evidence’” in support of the non-moving party’s case. Thompson v. Potomac Elec. Power Co., 312




                                                       -4-
     2:18-cv-02732-RMG-MHC           Date Filed 11/10/20        Entry Number 85         Page 5 of 8




F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th Cir.

1999)).

III.      Discussion

A.        Motion to Dismiss by Defendants Williamson and Smith

          Defendants argue to dismiss all claims against Williamson and Smith on the basis that the

second amended complaint alerts mere conclusions. The sixth, seventh and eighth causes of action

are brought against them in their official capacities. “Neither a State nor its officials acting in their

official capacities are ‘persons’ under § 1983.” Will v. Michigan Dept. of State Police, 491 U.S.

58, 71 (1989). These claims are therefore subject to dismissal.

          The third and fourth causes of action are brought against them in official and individual

capacities. As to their official capacities, these claims are likewise dismissed. As to their individual

capacities, the second amended complaint alleges inter alia as to Williamson and Smith that they

“have ultimate responsibility for the actions of Defendant Ross undertaken in her official capacity

or under color thereof”; “it is at the direction and under the supervision of Defendants Williamson

and Smith that Defendants [SCHP and SCDPS] pressure Highway Patrol troopers to make DUI

arrests”; “Williamson and/or Smith and [SCHP and SCDPS] knew or should have known of

Defendant Ross’ pattern, practice, or policy described [of arresting motorists for alleged DUI and

falsely maintaining the motorist had glazed eyes and/or an odor of alcohol and/or was stumbling]”;

“Williamson, Smith, [SCHP and SCDPS] failed to institute measures to identify and correct

troopers who were making unconstitutional DUI arrests”; and “had Williamson, Smith, [SCHP

and/or SCDPS] instituted measures to do so, the arrest of Plaintiff by Defendant Ross would not

have occurred”; and they “promulgated, created, or implemented or possessed responsibility for

the continued operation of the policy[ies] or procedure[s] described above.” (Dkt. No. 43 ¶¶ 7, 53,

78-80, 89.) The Magistrate Judge concludes that these and similar allegations fail to state a claim


                                                      -5-
     2:18-cv-02732-RMG-MHC           Date Filed 11/10/20      Entry Number 85       Page 6 of 8




on which relief can be granted, including because among the conclusory allegations there are no

factual allegations that Williamson and Smith had knowledge of Ross’s conduct such that they

could be supervisory liable for him. Having reviewed the pleading, the Court agrees and adopts

the Magistrate Judge’s recommendation to dismiss all claims against Williamson and Smith.

B.        Motion for Summary Judgment by Defendant Ross

          The Ross argues for summary judgment on the first, second, third and fifth causes of

action.2

1.        First and Third Causes of Action

          The crux of the first cause of action for false arrest/imprisonment and the third cause of

action for unconstitutional seizure in violation of the Fourth Amendment is whether Ross had

probable cause to arrest Larson for driving while intoxicated. See Brown v. Gilmore, 278 F.3d 362,

367-68 (4th Cir. 2002). “‘Probable cause’ to justify an arrest means facts and circumstances within

the officer’s knowledge that are sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect has committed, is committing,

or is about to commit an offense.” United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998).

          As the Magistrate Judge details, the dashcam video contradicts Ross’s contention that

Larson had slurred speech as well as whether alcohol could be smelled from the vehicle, by virtue

of the video showing a second Trooper informing Ross that only water bottles were in the vehicle

and telling Ross she did not smell alcohol. There is also a dispute of material fact on this record

regarding whether Larson’s difficulty passing the field test was a result of intoxication or her

physical disability impairing balance and movement. The Court, therefore, adopts the

recommendation to deny summary judgment on the first and third causes of action.



2
    There is no mention of the fourth or ninth causes of action in Ross’s motion.


                                                     -6-
     2:18-cv-02732-RMG-MHC          Date Filed 11/10/20      Entry Number 85         Page 7 of 8




2.      Second Cause of Action

        Last, Ross moves for summary judgment on the second cause of action, for malicious

prosecution of the DUI charge, on the basis of prosecutorial immunity. Larson alleges that Ross

“caused legal proceedings against Plaintiff for the alleged DUI offense to be instituted . . . with

malice . . .” (Dkt. No. 43 ¶¶ 100, 103.) Prosecutors in the employ of the state of South Carolina,

such as law enforcement officers prosecuting their own cases as the arresting officer, are immune

for actions “relating to the prosecution of an individual as a criminal defendant—regardless of the

prosecutor’s motivation—provided the actions complained of were committed while the

prosecutor was acting as an ‘advocate.’” Imbler Williams v. Condon, 553 S.E.2d 496, 509 (S.C.

Ct. App. 2001). The Magistrate Judge, therefore, recommends granting summary judgment on

this claim as to Ross, which the Court adopts.

3.      Fifth Cause of Action

        Ross next moves for summary judgment on the fifth cause of action for reckless

endangerment/failure to protect/deliberate indifference, in support of which Larson alleges that

Ross knowingly and intentionally endangered her life and safety by typing on the patrol car’s

laptop while driving her to the Dorchester County Jail. (Dkt. No. 43 ¶ 137.) As a pre-trial arrestee,

Larson was protected by the Fourteenth Amendment from egregious, arbitrary governmental

conduct that “shocks the conscious.” Young v. City of Mount Ranier, 238 F.3d 567, 574 (4th Cir.

2001). Larson contends there is no dispute of material fact on this claim because Ross testified

that it would be “stupid” to type while driving and because Director Smith testified that such

behavior is “very dangerous.” The Magistrate Judge rejects this argument, instead finding that

Ross’s conduct may be merely negligent. “Deliberate indifference is a very high standard—a

showing of mere negligence will not meet it.” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 302




                                                    -7-
  2:18-cv-02732-RMG-MHC                 Date Filed 11/10/20   Entry Number 85         Page 8 of 8




(4th Cir. 2004). The Court adopts that recommendation to grant summary judgment and dismiss

the fifth cause of action as to Ross.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 82) as the order of the

Court. Defendants’ motion to dismiss or for summary judgment (Dkt. No. 70) is GRANTED IN

PART and DENIED IN PART. The motion is granted in part to dismiss all claims against

Defendants Williamson and Smith under Rule 12(b)(6). The motion is also granted in part to

dismiss the second and fifth causes of action as to Defendant Ross under Rule 56. The motion is

denied in part to retain the first and third causes of action against Defendant Ross under Rule 56.

Because the motion does not argue to dismiss claims against Defendants South Carolina Highway

Patrol and Defendant South Carolina Department of Public Safety, nor to dismiss the fourth and

ninth causes of action against Defendant Ross, those claims are retained.

       AND IT IS SO ORDERED.


                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge
November 10, 2020
Charleston, South Carolina




                                                     -8-
